Citation Nr: 1743165	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.  

2.  Entitlement to service connection for chronic fatigue syndrome.  

3.  Entitlement to service connection for an eye disorder (other than glaucoma, diabetic retinopathy).  

4.  Entitlement to service connection for right ear hearing loss.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for glaucoma. 

7.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2.  

8.  Entitlement to a rating in excess of 20 percent for hepatitis C with cirrhosis.  

9.  Entitlement to a rating in excess of 20 percent for left ear hearing loss. 
10.  Entitlement to a rating in excess of 10 percent for residual scar of gunshot wound (GSW) of the left ear and left side of head.  

11.  Whether a March 30, 1979 rating decision, which denied entitlement to a total rating based on individual unemployability (TDIU), should be revised or reversed on the grounds of CUE.  

12.  Whether a March 31, 1971 Board of Veterans' Appeals (Board) decision, which denied a compensable rating for left ear hearing loss, should be revised or reversed on the grounds of clear and unmistakable error (CUE).  

(The matter of whether a May 16, 1989 Board decision, which did not grant a separate rating for headaches, should be revised or reversed on the grounds of CUE).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to September 1969, including combat service in the Republic of Vietnam; his decorations include the Purple Heart Medal and the Combat Infantryman Badge.  

These matters come before the Board on appeal from May 2013 and September 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that whether a March 30, 1979 rating decision, which denied entitlement to TDIU, should be revised or reversed on the grounds of CUE, was previously before the Board in December 2013 when it was remanded for the issuance of a Statement of the Case.  Such was provided in February 2014, and later that month, the Veteran perfected his appeal in the matter.   

The Board has bifurcated entitlement to service connection for glaucoma, as the issue does not require additional development and the record allows for adjudication of the claim at this time.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  

The issues of whether a January 29, 1970 and January 4, 1979 rating decisions which granted service connection for non-psychotic organic brain syndrome, rated 50 percent disabling, effective October 10, 1978, should be revised on reversed on the grounds of CUE have been raised by the record in March 2011 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2016 Board Letter.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of service connection for hypertension, osteoarthritis, chronic fatigue syndrome, an eye disorder, and an increased rating for diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Right ear hearing loss was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's current right ear hearing loss is not related to service.    

2.  It is not shown that the Veteran has, or during the pendency of this claim has had, glaucoma.  

3.  The evidence shows the Veteran's hepatitis C is manifested by daily fatigue, nausea, malaise, and hepatomegaly, but not weight loss or anorexia.  

4.  The Veteran had, at worst, Level III hearing acuity in the right ear and Level XI hearing acuity in the left ear; the rating criteria contemplate the Veteran's hearing symptoms.  

5.  The Veteran's residual scar of a gunshot wound of the left ear and left side of the head measure 1.5 x 0.2 centimeters and 7.5 x 1.5 centimeters, respectively; the scars are not painful or unstable, and visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, are not shown.  

6.  The March 1979 rating decision was consistent with the evidence of record and the law in effect at that time, and to the extent any error was committed in the March 1979 decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome.  

7.  The Veteran's motion alleging CUE in the March 31, 1971, Board decision denying a compensable rating for left ear hearing loss did not set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  



CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  Service connection for glaucoma is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for a rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2016).  

4.  The criteria for a rating in excess of 20 percent for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).  

5.  The criteria for a rating in excess of 10 percent for residual scar of a gunshot wound of the left ear and left side of the head have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7800, 7804 (2016).  

6.  The March 30, 1979, rating decision that did not award TDIU was not clearly and unmistakable erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2016).  

7.  Because the pleading requirements for a motion for revision of a Board decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404 (2016).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Right Ear Hearing Loss

The Veteran contends that he is entitled to service connection for right ear hearing loss as related to his service, including his conceded combat service in the Republic of Vietnam.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, this presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested right ear high frequency sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of active duty service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Court has held that service connection can be granted for hearing loss where the veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

The Veteran has a current diagnosis of right ear hearing loss under 38 C.F.R. § 3.385.  See, e.g., July 1987 VA audiological examination; see also June 2016 VA audiological examination.  

The Veteran's DD Form 214 shows his military occupational specialty was light weapons infantry crewman.  As noted above in the Introduction, the Veteran had active service in the Republic of Vietnam, and his decorations and awards include the Purple Heart Medal and the Combat Infantryman Badge, denoting combat service.  The Veteran has also established service connection for left ear hearing loss and tinnitus.  Thus, it is conceded the Veteran has been exposed to acoustic trauma during service.  

However, the Board finds that the Veteran's contention that his right ear hearing loss resulted from noise exposure in service is outweighed by the more probative opinion of the June 2016 VA examiner, based on their greater medical training and expertise, and their persuasive discussion of the degree and configuration of the Veteran's right ear hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Specifically, the June 2016 VA examiner based his opinion on the fact that the Veteran's right ear hearing was within normal limits in January 1970, only a few months after his separation from service.  Therefore, the examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  

In sum, the Board finds that the most probative evidence fails to link the Veteran's right ear hearing loss to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for right ear hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Glaucoma

The Veteran contends that he is entitled to service connection for glaucoma.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The question for the Board in this matter is whether the Veteran has or has had the disability in question.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for glaucoma as he does not have a current diagnosis of such disability, and has not had a diagnosis of such disability.  

Post-service treatment records are negative for a diagnosis for such disability.  On June 2016 VA eye condition examination, the examiner diagnosed pterygium left eye, bilateral eye cataracts, and bilateral eye diabetic retinopathy.  There was no diagnosis of glaucoma of either eye.  Thus, the Board finds that the competent and probative medical evidence is against this claim.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Hepatitis C

The Veteran contends that he is entitled to a rating in excess of 20 percent for his service-connected hepatitis C.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's hepatitis C is rated 20 percent under Diagnostic Code 7354.  Under Diagnostic Code 7354, a 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks but less than four weeks during the past 12 month period.  

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating is warranted for 	daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Finally, a 100 percent evaluation is warranted for hepatitis C with serologic evidence of infection and near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Note (1) explains that "incapacitating episodes" means a period of acute symptoms severe enough to required bed rest and treatment by a physician.  

After review of the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for any period during the appeal period.  

Post-service treatment records note the Veteran's complaint of nausea, vomiting, fatigue.  The evidence also includes findings of a fatty liver, and his service-connected hepatitis C includes cirrhosis.  The Veteran has also submitted statements he suffers from right upper quadrant pain.  On June 2016 VA examination, it was noted the Veteran's symptoms include daily fatigue, daily nausea, but no incapacitating episodes in the past 12 months.  In addition, his disability requires no continued medication for control of his hepatitis C.  

The criteria for a 40 or 60 percent rating for hepatitis C require anorexia and weight loss (either minor or substantial, depending on the rating indicated).  Inasmuch as the Veteran's treatment records are negative for such, and the Veteran does not contend otherwise, and there is no evidence of incapacitating episodes due to the Veteran's hepatitis C, let alone for at least four weeks, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected hepatitis C.  

Left Ear Hearing Loss

The Veteran contends that he is entitled to a rating in excess of 20 percent for his service-connected left ear hearing loss.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VA Schedule for Rating Disabilities (Rating Schedule) provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIa.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment in each ear.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

On June 2016 VA audiological evaluation, puretone thresholds, in decibels, were: 





HERTZ


	

1000
2000
3000
4000
RIGHT

30
30
45
45
LEFT

90
90
90
95

The average puretone thresholds were 38 decibels in the right ear and 91 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 20 percent in the left ear.  The Veteran reported his hearing loss affected his career as a musician.  

Applying the results of the June 2016 VA examination to Table VI produces a finding that the Veteran had Level III hearing acuity in the right ear, and Level XI hearing acuity in the left ear, warranting a 20 percent rating.  Applying the results to Table Via (as there is an exceptional pattern of hearing impairment in the left ear under § 4.86(a)) produces a finding that the Veteran had Level IX hearing acuity in the left ear, also warranting a 20 percent rating.  

At no time during the appeal period is there evidence showing that the Veteran's left ear hearing loss is severe enough to warrant a rating in excess of 20 percent. The only adequate evidence to determine the severity of the Veteran's left ear hearing loss during the appeal period is the June 2016 VA examination which reflects hearing loss commensurate with a 20 percent rating (with consideration of 38 C.F.R. § 4.86).  As such, the Board finds that a rating in excess of 20 percent for his left ear hearing loss is not warranted at any time during the appeal period.  

As noted above, ratings for hearing impairment are derived by the mechanic application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  On this basis, he is not entitled to a rating in excess of 20 percent as the preponderance of the evidence is against such a claim, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Residual Scar GSW Left Ear and Left Side of Head

Historically, a January 1970 rating decision granted service connection for residual scar of a gunshot wound (GSW) of the left ear and left side of head, rated 10 percent disabling, effective October 1, 1969.  The 10 percent rating for residual scar of a GSW of the left ear and left side of head has been in effect well in excess of 20 years, and is "protected" (i.e., it may not be reduced).  See 38 C.F.R. § 3.951(b).  The instant claim for an increased rating was submitted in June 2011.  

The Veteran's residual scar is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7800 (for scars of the head, face, or neck).  A 10 percent rating is warranted if there is one characteristic of disfigurement.  A 30 percent rating is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or, if there are two or three characteristics of disfigurement.  A 50 percent rating is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or, if there are four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or, if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

The eight characteristics of disfigurement are: (1) A scar five or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id., Note (1).  

On June 2016 VA scars examination, it was noted that the Veteran's scars were asymptomatic.  There were two scars, the first being on the left side of the scalp, measuring 7.5 x 1.5 centimeters (cm.).  The second scar was in the middle of the left ear, measuring 1.5 x 0.2 cm.  The scars were noted not to be unstable, and not painful.  There was also no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The examiner did note that the scar in the middle of the left ear had abnormal pigmentation or texture.  The approximate total area of the head, face, and neck with hypo- or hyperpigmented areas was 0.3 cm (squared).  There was no gross distortion or asymmetry of the Veteran's facial features, or visible or palpable tissue loss.  There was also no loss of function or other pertinent physical findings or complications.  The examiner did indicate that the Veteran's left ear appears slightly smaller than his right ear.  

After review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding in excess of 10 percent for residual scar of GSW of the left ear and left side of head.  The only characteristics shown with respect to the residual scars are a scar at least one-quarter inch (0.6 centimeters) wide at its widest part.  In addition, there is no evidence of gross distortion or asymmetry of the Veteran's facial features, or visible or palpable tissue loss.  

Alternatively, the Veteran's scars could be rated under Diagnostic Code 7804, which provides for a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or pain, and a (maximum) 30 percent rating for five or more scars that are unstable or painful.  As reflected above, there are two scars of the Veteran's face, and on June 2016 VA examination, there were indicated to be neither painful nor unstable.  Three or four scars suggestive of a 20 percent rating are not found in the evidence.  Thus, under Diagnostic Code 7804, the criteria for a rating in excess of 10 percent are not met.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  

In summary, the Board finds that the preponderance of the evidence is against a finding for a rating in excess of 10 percent for the Veteran's residual scar of GSW of the left ear and left side of head, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

CUE Claims

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b). 

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Stallworth, 20 Vet. App. at 487.  Finally, the error must have "manifestly changed the outcome" of the decision being attacked at the time that decision was rendered, such that if there were no CUE the benefit would have been granted rather than denied.  Id.; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  

March 1979 Board Decision Denying TDIU

A March 30, 1979 rating decision, in part, reduced the rating for the Veteran's non-psychotic organic brain syndrome to 30 percent, effective July 1, 1979, and denied entitlement to TDIU because the Veteran did not meet schedular criteria for TDIU (due to the reduction in his non-psychotic organic brain syndrome).  While the evidence shows that the Veteran initiated an appeal of this matter, he did not perfect an appeal of the rating decision.  Accordingly, the March 30, 1979 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  

Thereafter, an April 2010 Board decision found the March 30, 1979 rating decision's reduction of the rating for the non-psychotic organic brain syndrome from 50 to 30 percent constituted CUE, and the 50 percent rating for non-psychotic organic brain syndrome was restored, effective July 1, 1979.  

The Veteran contends that when the April 2010 Board decision restored the 50 percent rating for the Veteran's non-psychotic organic brain syndrome, TDIU should have been reinstated by law under 38 C.F.R. § 3.105(a) as a result of reinstating the combined 60 percent disability rating, and failure to do so constitutes CUE.  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b); see also Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).  
The Board notes that by the April 2010 Board decision finding the March 30, 1979 rating decision's reduction of the rating for the non-psychotic organic brain syndrome from 50 to 30 percent constituted CUE, and restoring the 50 percent rating for non-psychotic organic brain syndrome, the Veteran's combined schedular rating was 60 percent.  To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a) (1978).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology are sufficient.  Id.

In the Veteran's case, inasmuch as he was service connected for non-psychotic organic brain syndrome, tinnitus with headaches, and residual of a gunshot wound of the left ear and left side of head, for a combined 60 percent schedular rating, and the disabilities shared a common etiology from the Veteran's head trauma during service, the Veteran met the criteria for TDIU under 4.16(a) (1978).  

The Board notes that the Veteran in his statements argues that the March 30, 1979 rating decision, after the 50 percent rating for non-psychotic organic brain syndrome was restored, should have reinstated his TDIU, indicating that such was awarded in a January 4, 1979.  Review of the January 4, 1979 rating decision shows that the regional office found the Veteran had considerable impairment of social and industrial adaptability due to the explosiveness of his temper, and this condition, as well as residuals of scar, "are of a common etiology and meet the statutory requirements for entitlement to individual unemployability."  Hence, the language used in the January 4, 1979 rating decision indicates that while the Veteran met the criteria for TDIU, he was not awarded TDIU.  Thus, to the extent contends that the March 30, 1979 rating decision should have reinstated his TDIU with the restoration of the 50 percent for non-psychotic organic brain syndrome, the Board finds that the Veteran's argument lacks merit as he was never awarded TDIU prior to the March 30, 1979 rating decision.  
To the extent the Veteran contends that the evidence shows he was not capable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and should have been awarded TDIU in the March 30, 1979, the Board finds that such argument cannot constitute CUE.  The Court has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  When there is evidence both pro and con on the matter, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different as dictated in Fugo.  See Simmons v. West, 14 Vet. App. 84, 88 (2000).  In this case, even with restoration of the 50 percent rating for the Veteran's non-psychotic organic brain syndrome, the evidence existing at the time of the March 30, 1979 rating decision included a November 1978 VA psychiatric examination that noted the Veteran had difficulty holding a job, that he could not sometimes work due to his head problems, but that he was also working for a band as a singer.  Hence, it was not undebatable that the Veteran was not capable of securing or following a substantially gainful occupation at the time of the March 30, 1979 rating decision.  

The above analysis shows that the applicable regulations in existence in March 30, 1979, were correctly applied and the correct facts, as they were known at the time, were before the adjudicator.  Therefore, the regional office's finding was a tenable one and cannot be said to constitute an error about which reasonable minds could not differ.  See 38 C.F.R. § 20.1403(a); Damrel, 6 Vet. App. at 245 (The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) "either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.).  Accordingly, there was no CUE with respect to this allegation and it must therefore be denied.  Id.  
In light of the foregoing, the Board finds that the Veteran has not established that any of the correct facts, as they were known at the time, were not before the Board on March 30, 1979, or the regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); Fugo v. Brown, 6 Vet. App. 40 (1993).  Moreover, the Veteran has not shown that, but for the incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  Accordingly, the Board concludes that there was no CUE in the March 30, 1979 rating decision which did not award entitlement to TDIU.  

March 1971 Board Decision Denying Increased Rating Left Ear Hearing Loss

In this case, the Board must find the Veteran has not submitted a motion of CUE regarding the prior decision of March 31, 1971, that is in accord with the pleading requirements of 38 C.F.R. § 20.1404.  The Veteran has, in essence, contended that his left ear hearing loss was more severe than provided by the noncompensable rating that was continued in the March 31, 1971 Board decision.  He does not highlight any evidence that was in existence at the time of the March 31, 1971 Board decision that was not considered, that resulted in error that was undebatable, and how the outcome would have been manifestly different but for the error.  

As the Veteran does not appear to have identified any other basis for finding CUE in the March 31, 1971 Board decision denying a compensable rating for left ear hearing loss, the Board must find that his motion did not set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegation, and why the result would have been manifestly different but for the alleged error.  Therefore, his present CUE motion does not satisfy the pleading requirements of 38 C.F.R. § 20.1404 and it must be dismissed without prejudice to refiling.  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for glaucoma is denied.  

A rating in excess of 20 percent for hepatitis C is denied.  

A rating in excess of 20 percent for left ear hearing loss is denied.  

A rating in excess of 10 percent for residual scar of gunshot wound of the left ear and left side of head is denied.  

The Veteran's motion to revise or reverse the March 30, 1979, rating decision that did not award TDIU is denied.  

The Veteran's motion alleging CUE in the March 31, 1971 Board decision is dismissed without prejudice to refiling.  


REMAND

As noted above in the Introduction, in a September 2016 rating decision, the RO, in part, denied service connection for osteoarthritis, chronic fatigue syndrome, and an eye disorder (other than glaucoma and diabetic retinopathy).  In October 2016, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with the September 2016 rating decision regarding service connection for osteoarthritis, chronic fatigue syndrome, and an eye disorder (other than glaucoma and diabetic retinopathy).  The RO has not yet issued the Veteran a Statement of the Case (SOC), and must do so on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Regarding the claim for service connection for hypertension, due to his service in the Republic of Vietnam, he has presumed herbicide exposure in service.  The Veteran is also service-connected for diabetes mellitus type 2, and posttraumatic stress disorder (PTSD).  As a result of his service in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicides.  Although hypertension is not listed as a disease associated with herbicide exposure under the applicable regulations, the National Academy of Sciences Institute of Medicine (IOM) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 79 Fed. Reg. 2030877, 20310 (Apr. 11, 2014); Fed. Reg. 47,924, 47, 926-927 (Aug. 10, 2012).  

Additionally, an article in the November 2016 Journal of Occupational and Environmental Medicine entitled Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans suggests that herbicide exposure history and Vietnam service status were significantly associated with hypertension risk.  See https://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.  In addition, a VA study indicates a possible link between PTSD and heart disease.  See http://www.research.va.gov/currents/spring2015/spring2015-8.cfm.  While the Veteran was afforded a VA opinion in May 2016, the opinion provided only addressed the matter of entitlement to hypertension as secondary to diabetes, and the examiner indicated he was unclear from the available medical records if the Veteran's hypertension pre-dated his diabetes.  Notably, the evidence of record indicates the earliest diagnosis hypertension in 1999, and the earliest diagnosis of diabetes in 1993.  Accordingly, the Board finds that the Veteran should be provided another examination to determine the etiology of the Veteran's hypertension.  

As to the increased rating claim for diabetes mellitus, the Veteran has not been afforded a VA examination since he filed his claim in June 2011.  The Veteran has indicated that his diabetes mellitus requires regulation of activities.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his diabetes mellitus.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this issue must be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC addressing the claims of entitlement to service connection for osteoarthritis, chronic fatigue syndrome, and an eye disorder (other than glaucoma and diabetic retinopathy).  

2. The RO should associate with the claims file updated VA treatment records that are dated from June 2016.  

3. Then schedule the Veteran for an examination to determine the nature and etiology of his hypertension.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the record, the examiner should provide an opinion that responds to the following: 

(a) Is it at least as likely as not that the Veteran's hypertension had its onset or is otherwise related to service, to specifically include exposure to herbicide agents (i.e., 2,4-D, 2,4,5-T and its contaminant TCDD, cacodylic acid, and picloram)?  The opinion should include consideration and discussion of the Veteran's presumed exposure to herbicide agents and the IOM study and the November 2016 article regarding Agent Orange and hypertension referenced above.  
(b) Is it at least as likely as not that the Veteran's hypertension is caused by his service-connected PTSD?  In answering this question, please discuss the VA study referenced above.  
(c) Is it at least as likely as not that the Veteran's hypertension is aggravated by his service-connected PTSD?  In answering this question, please discuss the VA study referenced above.  
(d) Is it at least as likely as not that the Veteran's hypertension is caused by his service-connected diabetes mellitus type 2?
(e) Is it at least as likely as not that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus type 2?  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. Afford the Veteran an appropriate VA examination to determine the current nature and severity of his diabetes mellitus.  The claims file should be made available to and reviewed by the examiner.  Any tests or studies deemed necessary should be performed.  The examiner should identify all pathology found to be present, including the Veteran's account of symptomatology.  To the extent possible, the examiner should determine if the Veteran's diabetes requires restricted activities.  

Further, the examiner should also discuss the nature and severity of his peripheral neuropathy of the lower extremities, and any cataracts or retinopathy found.  The examiner must also state whether the Veteran has any other symptoms related to his diabetes mellitus.  

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

5. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case (and a SOC addressing the claims of entitlement to service connection for osteoarthritis, chronic fatigue syndrome, and an eye disorder (other than glaucoma and diabetic retinopathy)), and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


